Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

DETAILED ACTION
Claims 1, 2, 4, 6, 10, 14, 15, 18, 20, 22, 24, 25, 27, 30, 33, 34 and 37-42 are pending in the Claim Set filed 7/14/2021.
Claims 3, 5, 7-9, 11-13, 16, 17, 19, 21, 23, 26, 28, 29, 31, 32, 35, 36, 43 and 44 are cancelled.
Applicant’s election without traverse of Group I: claims 1, 2, 4, 6, 10, 14, 15, 18, 20, 22, 24, 25, 27, 33, 34, 37 and 38 in the reply filed on 7/27/2022 is acknowledged. In order to promote compact prosecution the species election requirement in the restriction filed 6/02/2022 is withdrawn.
Applicant’s election of Group I is deemed proper and is therefore made FINAL.
Claim 30 (Group II) and claims 39-42 (Group III) are withdrawn from further consideration pursuant to 37 CFR 1.142(b) as being drawn to a nonelected invention, there being no allowable generic or linking claim.
Herein, claims 1, 2, 4, 6, 10, 14, 15, 18, 20, 22, 24, 25, 27, 33, 34, 37 and 38 are for examination.



Information Disclosure Statement
The information disclosure statements (IDSs) submitted on 11/16/2020, 2/26/2021 and 2/26/2021 have been considered by the examiner and an initialed copy of the IDS is included with the mailing of this office action.

Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):

(B)  CONCLUSION- The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.

The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:

The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention. 

Claims 6, 18, 20 and 22 are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor, or for pre-AIA  the applicant regards as the invention.
Claim 6 contains parenthetical subject matter that renders the claim indefinite because it is not clear whether: (i.e. greater than or equal to 50% of the total terminal functional groups present on the branched temperature-responsive polymer, P, are attached to a ligand capable of binding to ergosterol, Q), is a limitation or an option for the branched temperature-responsive polymer
Claim 18 contains parenthetical subject matter that renders the claim indefinite because it is not clear whether: (i.e. the polymer is poly(N-isopropylacrylamide), is a limitation or an option for the branched temperature-responsive polymer. 
Furthermore, description of examples or preferences is properly set forth in the specification rather than the claims. If stated in the claims, examples and preferences can lead to confusion over the intended scope of a claim. The language of a claim must make it clear what subject matter the claim encompasses to adequately delineate its "metes and bounds”. See MPEP § 2173.05(d).
The language of a claim must make it clear what subject matter the claim encompasses to adequately delineate its ‘metes and bounds.’ 
The remaining claims are rejected as depending from a rejected claim.

Claim Rejections - 35 USC § 112
The following is a quotation of the first paragraph of 35 U.S.C. 112(a):
(a)  IN GENERAL- The specification shall contain a written description of the invention, and of the manner and process of making and using it, in such full, clear, concise, and exact terms as to enable any person skilled in the art to which it pertains, or with which it is most nearly connected, to make and use the same, and shall set forth the best mode contemplated by the inventor or joint inventor of carrying out the invention.

The following is a quotation of the first paragraph of pre-AIA  35 U.S.C. 112:
The specification shall contain a written description of the invention, and of the manner and process of making and using it, in such full, clear, concise, and exact terms as to enable any person skilled in the art to which it pertains, or with which it is most nearly connected, to make and use the same, and shall set forth the best mode contemplated by the inventor of carrying out his invention.

Claims 1, 2, 4, 6, 10, 14, 15, 18, 20, 22, 24, 25, 27, 33, 34, 37 and 38 are rejected under 35 U.S.C. 112(a) or 35 U.S.C. 112 (pre-AIA ), first paragraph, as failing to comply with the written description requirement. The claim(s) contains subject matter which was not described in the specification in such a way as to reasonably convey to one skilled in the relevant art that the inventor or a joint inventor, or for pre-AIA  the inventor(s), at the time the application was filed, had possession of the claimed invention. 
Claim 1 recites:
A polymer conjugate, or a salt thereof, having the general formula:
P-[Q]x
wherein:
P is a branched temperature-responsive polymer comprising a plurality of functional
groups, wherein one or more of said functional groups are covalently attached to a ligand
capable of binding to ergosterol;
Q is a ligand capable of binding to ergosterol; and
x is the percentage of functional groups on the branched temperature-responsive polymer, P, that are attached to Q, wherein x is greater than or equal to 10%.
The broad genus term(s): P is a branched temperature-responsive polymer comprising a plurality of functional groups and Q is a ligand capable of binding to ergosterol, would encompass a vast number of branched temperature-responsive polymers, P, comprising a plurality of functional groups and ligands, Q, and combinations thereof, of which do not have sufficient description in the specification.
The MPEP states that the purpose of the written description requirement is to ensure that the inventor had possession, as of the filing date of the application, of the specific subject matter later claimed by the inventor. The courts have stated:
"To fulfill the written description requirement, a patent specification must describe an invention and do so in sufficient detail that one skilled in the art can clearly conclude that "the inventor invented the claimed invention." Lockwood v. American Airlines, Inc., 107 F.3d 1565, 1572, 41 USPQ2d 1961, 1966 (Fed. Cir. 1997); In re Gostelli, 872 F.2d 1008, 1012, 10 USPQ2d 1614, 1618 (Fed. Cir. 1989) ("[T]he description must clearly allow persons of ordinary skill in the art to recognize that [the inventor] invented what is claimed."). Thus, an applicant complies with the written description requirement "by describing the invention, with all its claimed limitations, not that which makes it obvious," and by using "such descriptive means as words, structures, figures, diagrams, formulas, etc., that set forth the claimed invention." Lockwood, 107 F.3d at 1572, 41 USPQ2d at 1966. "Regents of the University of California v. Eli Lilly & Co., 43 USPQ2d 1398.
Further, for a broad generic claim, the specification must provide adequate written description to identify the genus of the claim. In Regents" of the University of California v. Eli Lilly & Co. the court stated:
“A written description of an invention involving a chemical genus, like a description of a chemical species, 'requires a precise definition, such as by structure, formula, [or] chemical name,' of the claimed subject matter sufficient to distinguish it from other materials." Fiers, 984 F.2d at 1171, 25 USPQ2d 1601; In re Smythe, 480 F.2d 1376, 1383, 178 USPQ 279, 284985 (CCPA 1973) ("In other cases, particularly but not necessarily, chemical cases, where there is unpredictability in performance of certain species or subcombinations other than those specifically enumerated, one skilled in the art may be found not to have been placed in possession of a genus ...") Regents" of the University of California v. Eli Lilly & Co., 43 USPQ2d 1398.
The MPEP states that for a generic claim the genus can be adequately described if the disclosure presents a sufficient number of representative species that encompass the genus. MPEP § 2163. If the genus has a substantial variance, the disclosure must describe a sufficient variety of species to reflect the variation within that genus. See MPEP § 2163. 
The Specification discloses: [0032] Ergosterol is a protovitamin found commonly within fungi and protozoan cell membranes. Fungi cannot survive without ergosterol and it provides important physiological functions. It therefore offers an enticing target for antifungal pharmacophores, such as for the antifungal drug amphotericin B (Amp-B). [0058] In addition to temperature-dependent changes in hydration, certain polymers of the present invention (e.g. PNIPAM). [0059] The branched temperature-responsive polymer, P, may be formed from the same temperature-responsive monomers or from a mixture of different temperature-responsive monomers that polymerize to form the temperature-responsive polymer. In an embodiment, the branched temperature-responsive polymer, P, is a graft copolymer. [0060] In an embodiment, the branched temperature-responsive polymer, P, is formed from the polymerisation of temperature-responsive monomers selected from the group consisting of N-substituted alkyl acrylamides and N-substituted alkyl methacrylamides (such as, for example, N-isopropylacrylamide and N-isopropylmethacrylamide), N,N-di-substituted alkyl acrylamide and N,N-di-substituted alkyl methacrylamides (such as, for example, N,N-isopropylacrylamide and N,N-isopropylmethacrylamide), methyl vinyl ethers, vinyl caprolactam, PEG acrylates, and amino acids (that form temperature-responsive peptides) or mixtures thereof. In a further embodiment, P is a branched temperature-responsive polymer formed from the polymerisation of temperatureresponsive monomers selected from the group consisting of N-alkyl substituted acrylamides and N-alkyl substituted methacrylamides (such as, for example, N-isopropylacrylamide and Nisopropylmethacrylamide), N,N-di-alkyl substituted acrylamides and N,N-di-alkyl substituted methacrylamides (such as, for example, N,N-isopropylacrylamide and N,N- isopropylmethacrylamide), methyl vinyl ether, vinyl caprolactam, PEG acrylates or mixtures thereof. Suitably, the alkyl groups may comprise 1 to 20 carbons, e.g. 1 to 16 carbons atoms or 1 to 1 O carbon atoms. [0061] In a further embodiment, the branched temperature-responsive polymer, P, is formed from the polymerisation of temperature-responsive monomers selected from the group consisting of N-isopropylacrylamide and N-isopropylmethacryl amide, or a mixture thereof. In a further embodiment, the branched temperature-responsive polymer, P, is formed from N-isopropyl acrylamide (i.e. the polymer is poly(N-isopropyl acrylamide) (PNIPAM)). [0062] In a further embodiment, the branched temperature-responsive polymer, P, is selected from branched poly(N-isopropylacrylamide)), branched poly(vinyl methyl ether), branched poly(vinyl caprolactam) or branched poly(poly(ethylene glycol) acrylate). [0063] In a particular embodiment, the branched temperature-responsive polymer, P, is branched poly(N-isopropylacrylamide).
The MPEP states that written description for a genus can be achieved by a representative number of species within a broad generic claim. However, it is unquestionable that claim 1 is broad and generic, with respect to the vast number of branched temperature-responsive polymers, P, of which comprise a plurality of functional groups and wherein Q is a ligand capable of binding to ergosterol, and the combinations thereof, such that the possible variations of polymer conjugates are seemingly limitless of which do not have sufficient description in the specification. Although the MPEP does not define what constitutes a sufficient number of representative species, the courts have indicated what do not constitute a representative number of species to adequately describe a broad generic. In Gostelli, the courts determined that the disclosure of two chemical compounds within a subgenus did not describe that subgenus. In re Gostelli, 872, F.2d at 1012, 10 USPQ2d at 1618.
	Specification filed 11/16/2020 discloses a single species of a polymer conjugate: [0069] a branched temperature-responsive polymer, P, is a branched poly(N-isopropylacrylamide) and the ligand capable of binding to ergosterol, Q, is amphotericin B. [0070] In a particular group of polymer conjugates of the invention, the ligand capable of binding to ergosterol, Q, is amphotericin B and the polymer conjugate has the formula (See Specification on page 13; identical polymer conjugate recited in claim 25); Example 1 - Synthesis and characterization of a branched PNIPAM-Amphotericin B polymer conjugate (branched poly(N-isopropylacrylamide-Amphotericin B, i.e., a polymer conjugate of Branched-PNIPAM-Amp), wherein the presence of amphotericin on the polymer chains was demonstrated by 1H NMR spectroscopy as shown in Figure 4, and further, the functionalization with Amp-B and is demonstrated by the peaks arising between 4 and 6.5 ppm from the newly incorporated polyene ring [00100-00125] and a hydrogel with functionalized polymer (Branched-PNIPAM-Amp) [00137].
The description requirement of the patent statute requires a description of an invention, not an indication of a result that one might achieve if one made that invention. See In re Wilder, 736, F.2d 1516, 1521, 222 USPQ 369, 372-73 (Fed. Cir. 1984) (affirming rejection because the specification does “little more than outline goals Applicants hope the claimed invention achieves and the problems the invention will hopefully ameliorate.”)
 Accordingly, it is deemed that the specification fails to provide adequate written description for the genus of the instant claims and does not reasonably convey to one skilled in the relevant art that the inventor(s), at the time the application was filed, had possession of the entire scope of the claimed invention. 
The remaining claims are rejected at least for the reason that that they are dependent on a rejected claim.

Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102 of this title, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

The factual inquiries set forth in Graham v. John Deere Co., 383 U.S. 1, 148 USPQ 459 (1966), that are applied for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at  
   issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating
   obviousness or nonobviousness.

This application currently names joint inventors. In considering patentability of the claims under pre-AIA  35 U.S.C. 103(a), the examiner presumes that the subject matter of the various claims was commonly owned at the time any inventions covered therein were made absent any evidence to the contrary.  Applicant is advised of the obligation under 37 CFR 1.56 to point out the inventor and invention dates of each claim that was not commonly owned at the time a later invention was made in order for the examiner to consider the applicability of pre-AIA  35 U.S.C. 103(c) and potential pre-AIA  35 U.S.C. 102(e), (f) or (g) prior art under pre-AIA  35 U.S.C. 103(a).

Claims 1, 2, 4, 6, 10, 14, 15, 18, 20, 22, 24, 25, 27, 33, 34, 37 and 38 are rejected under 35 U.S.C. 103(a) as being unpatentable over Shepherd et al (Hyperbranched poly(NIPAM) polymers modified with antibiotics for the reduction of bacterial burden in infected human tissue engineered skin, Biomaterials p.258, 2011, cited in IDS filed 11/16/2020) [Shepherd] and Rimmer et al (Binding Bacteria to Highly Branched Poly(N-isopropyl acrylamide, JACS Communications, p.1736, Jan. 1, 2010, cited in IDS filed 2/26/2021) [Rimmer] in view of Plenderleith et al (Highly-branched poly(N-isopropyl acrylamide)s with core–shell morphology below the lower critical solution temperature, RSC Adv., p.50932, 2014) [Plenderleith], Qasim et al (Enhanced Therapeutic Efficacy of Lipophilic Amphotericin B Against Candida albicans with Amphiphilic Poly(N-isoprpylacrylamide) Nanogels, Macromolecular Research, p.1125, 2014; cited IDS filed 11/16/2020), Zaragoza et al (Frontiers of Microbiology, p.1, August, 2012) [Zaragoza], Da Silva Ferreira et al (US 20130216600) [Ferreira]

Claim Interpretation
Claim scope is not limited by claim language that makes optional MPEP 2111.04. Optional elements do not narrow the claim because they can always be omitted. In re Johnston, 435 F.3d 1381, 1384 (Fed. Cir. 2006).

Regarding claims 1, 4, 6, 10, 14, 15, 18, 20 and 22,
Shepherd teaches a polymer conjugate of a hyperbranched poly(N-isopropylacrylamide) (HB-pNIPAM) functionalized with antibiotics, e.g., Vancomycin (VAC) and Polymyxin-B (pmx), that are sensitive to the presence of bacteria in solution, wherein binding of bacteria to HB-pNIPAM functionalized with an antibiotic, e.g., covalently bonded Vancomycin, causes a conformational change, resulting in collapse of the polymers and the formation of insoluble polymer/bacteria complexes, so that when the Hb-pNIPAM-VAC polymer is applied to a tissue engineered human skin model of a burn wound infected with Pseudomonas aeruginosa and Staphylococcus aureus. And when the polymers were removed from the infected skin, either in a polymer gel solution or in the form of hydrogel membranes, they removed bound bacteria, thus reducing the bacterial load in the infected skin model. Shepherd teaches that these bacteria-binding polymers have many potential uses, including coatings for wound dressings (Abstract; p.259, left column, first para.; 22.2, right column, p.259; results, p.260; See entire document).
Rimmer teaches that in branched polymers, the collapse of the polymer from the open chain to the globule should not prevent the binding groups at the chain ends from interacting with bacteria. Rimmer teaches we prepared highly branched polymers with vancomycin end groups (HB-PNIPAM-van) capable of binding to Gram-positive bacteria and their ability to interact with Gram-positive and Gram-negative bacteria from 4 to 37 °C (p.1736, left column; Scheme 1). Rimmer teaches that HB-PNIPAM with carboxylic acid end groups (HB-PNIPAM-COOH (i.e., terminal groups are carboxyl groups, reads on claims 1, 4 and 10), wherein Vancomycin was attached to the chain ends at pH 9.5 by amidation of the end groups activated as N-hydroxysuccinimides (p.1736, bottom left column). Rimmer teaches that approximately 10% of the end groups were modified with antifungal agent, vancomycin (p.1736, right column). Furthermore, Rimmer teaches that HB-PNIPAM-van and S. aureus were incubated together, visible mats of insoluble assemblies of bacteria and polymer were formed (p.1737, left column). Moreover, Rimmer teaches that mat formation was dependent on the concentration of polymer, with a decrease in size of visible complexes concurrent with a reduction in polymer concentration (p.1737, left column). Thus, it would have been well within the purview of one of ordinary skill in art to optimize the amount of HB-PNIPAM polymer concentration to provide a desired percent amount of antifungal agent, e.g., vancomycin, that is attached to the polymer to provide an antifungal attachment of at least about 50% of success in accordance with the teachings of Rimmer having a reasonable expectation in view of the teachings of Rimmer (Rimmer makes obvious claim 6). Optimization of parameters is a routine practice that would be obvious to a person of ordinary skill in the art to employ and reasonably expect success. See In re Aller, 220 F.2d 454, 456, 105 USPQ 233,235 (CCPA 1955) & MPEP 2144.05.
Shepherd and Rimmer differ from the claims in that the documents do not teach that the HB-pNIPAM has 15 to 25 repeats units (monomers) per branch point, furthermore, where the molar ratio is 45:1 to 15:1 of the HB-pNIPAM to 4-vinylbenzyl pyrrolecarbodithioate (branching agent) is 40:1 to 15:1.
However, Plenderleith cures the deficiencies. 
Plenderleith teaches preparation of Highly-branched poly(N-isopropyl acrylamide)s comprising HB-PNIPAM was synthesised by self-condensing reversible addition fragmentation transfer (RAFT) polymerisation, with varying ratios of NIPAM to 1, a styryl functional dithioate ester (4-vinylbenzyl pyrrolecarbodithioate) to provide p.50936, right column), wherein the HB-PNIPAM has 15 to 25 repeats units (monomers) per branch point, wherein the molar ratio is 45:1 to 15:1, which overlaps with the claimed amounts (p.50935, right column, bottom; Tables 1-2, p, 50933; p.50936; See entire document) (reads on claims 1, 14, 15, 18, 20 and 22). In the case where the claimed ranges “overlap or lie inside ranges disclosed by the prior art” a prima facie case of obviousness exists. In re Wertheim, 541 F.2d 257, 191 USPQ 90 (CCPA 1976); In re Woodruff, 919 F.2d 1575, 16 USPQ2d 1934 (Fed. Cir. 1990). See MPEP 2144.05.
Regarding claims 1, 2, 4, 24, 25 and 27, 
Shepherd and Rimmer differ from the claims in that the documents do not teach that the ligand, e.g., antibiotic, is capable of binding to ergosterol.
However, Qasim, Zaragoza and Ferreira, as a whole, cure the deficiencies.
Qasim teaches incorporation of amphotericin B (AmB), which is a potent antifungal agent, within a branched poly(N-isopropylacryl amide) (pNIPAM) to provide nanogels, wherein the nanogels improve the solubility of AmB (Abstract; left column second paragraphs, p.1126: See Scheme 1; See entire document). 
Zaragoza teaches Amphotericin B binds to ergosterol (Abstract; See entire document). Further, Zaragoza teaches Amphotericin B has been used for the treatment of fungal infections and is the first line treatment for severe and life-threatening systemic infections, wherein Amphotericin B is effective for treating cryptococcal meningitis, invasive zygomycosis, aspergillosis, candidiasis, histoplasmosis, blastomycosis, coccidioidomycosis, sporotrichosis, fusariosis, and phaeohyphomycosis, where Amphotericin B has been considered the gold standard for many years and it has broad-spectrum activity (p.1, left and right columns).
Ferreira teaches antimicrobial nanoparticle conjugates comprising amphotericin B
covalently immobilized to nanoparticles, wherein the conjugates can be used to form antifungal coatings with particular application to medical devices and materials (Abstract). Ferreira teaches polyene macrolides are known for their antifungal activity, and this class includes clinically significant drugs such as amphotericin B (AmB), nystatin and natamycin, wherein these drugs are characterized by a hydroxylated macrocyclic lactone ring of amphipathic nature (See chemical structure on [0004] (identical to the chemical structure in claim 25). Ferreira teaches that amphotericin B is a commonly-used antifungal agent, which has played a major role in the treatment and management of systemic fungal infections, since its antifungal activity was first demonstrated in the 1950s, wherein Amphotericin B demonstrates both fungistatic and fungicidal activity and has proven to be effective against
a wide variety of fungal species. The broad spectrum of antifungal activity of amphotericin B includes most of the medically significant fungi including yeasts, endemic mycoses and molds [0006]. Ferreira teaches that Amphotericin B has been encapsulated in microsphere formulations for controlled therapeutic delivery, however, these controlled-release formulations were found to release amphotericin B primarily by diffusion, exhibiting biphasic release characterized by an initial burst of release of the active agent followed by slow and limited release. Consequently, these formulations have limited lifespans, with the majority of amphotericin B being released within a matter of days [0008-0014]. Ferreira teaches that these disadvantages are overcome by immolization of Amphotericin B to a substrate in order to provide antimicrobial conjugates comprising covalently bonded Amphotericin B [00104-0016]; See entire document).
Plenderleith teaches preparation of Highly-branched poly(N-isopropyl acrylamide)s comprising HB-PNIPAM was synthesised by self-condensing reversible addition fragmentation transfer (RAFT) polymerisation, with varying ratios of NIPAM to 1, a styryl functional dithioate ester (4-vinylbenzyl pyrrolecarbodithioate) to provide p.50936, right column), wherein the HB-PNIPAM has 15 to 25 repeats units (monomers) per branch point, wherein the molar ratio is 45:1 to 15:1, which overlaps with the claimed amounts (p.50935, right column, bottom; Tables 1-2, p, 50933; p.50936; See entire document) (reads on claims 1, 14, 15, 18, 20 and 22). In the case where the claimed ranges “overlap or lie inside ranges disclosed by the prior art” a prima facie case of obviousness exists. In re Wertheim, 541 F.2d 257, 191 USPQ 90 (CCPA 1976); In re Woodruff, 919 F.2d 1575, 16 USPQ2d 1934 (Fed. Cir. 1990). See MPEP 2144.05. Furthermore, Plenderleith teaches preparation of Highly-branched poly(N-isopropyl acrylamide)s comprising HB-PNIPAM was synthesised by self-condensing reversible addition fragmentation transfer (RAFT) polymerisation, with varying mole percent in the range of 0,312 to 2.65 of 4-vinylbenzyl pyrrolecarbodithioate (See Table 3).
Rimmer teaches that approximately 10% of the end groups were modified with antifungal agent (p.1736, right column). Rimmer teaches that mat formation was dependent on the concentration of polymer, with a decrease in size of visible complexes concurrent with a reduction in polymer concentration (p.1737, left column). Thus, it would have been well within the purview of one of ordinary skill in art to optimize the amount of HB-PNIPAM polymer concentration to provide a desired percent amount of antifungal agent, e.g., vancomycin, that is attached to the polymer to provide an antifungal attachment of at least about 80% having a reasonable expectation in view of the teachings of Rimmer.
Accordingly, it would have been obvious to one of ordinary skill in the art before the effective filing date of the invention to modify the HB-PNIPAM polymer conjugates as taught by Shepherd and Rimmer to provide a as ligand amphotericin B in order to provide a poly(N-isopropylacrylamide) functionalized with amphotericin B and would have been motivated to do so in order to provide an improved polymer conjugate wherein the polymer conjugate comprises a HB-PNIPAM-amphotericin B, wherein amphotericin B is covalently bound to HB-PNIPAM having aresonable expectation of success in view of the teachings of Shepherd, Rimmer, Qasim, Zaragoza and Ferreira, as a whole.
Regarding claims 33, 34, 37 and 38,
Shepherd teaches hydrogel membranes comprising gram-positive and gram-negative bacteria binding to HB-PNIPAM-van or HB-PNIPAM-pmx, respectively (p.262, 3.2, left column; Fig, 3a-g; see entire document). Shepherd teaches the modified polymers bound to solid hydrogel supports are also capable of binding bacteria in the infected wound model, where the hydrogel polymer is effective at removal of bacteria from the uppermost surfaces of wound (p.265, right column; p.266, left column), wherein functionalized HB-PNIPAM-antibiotic, e.g., van or pmx, is coupled with amino functionalized hydrogel membranes (reads on claims 33 and 34). 
Additionally, Shepherd teaches after 24 h infection and 1 h application of polymer, HB-PNIPAM-van on hydrogel membranes was more efficient at clearing viable bacteria from the tissue than with the same polymer in solution (Fig. 5b c,f Fig. 3g, p.266, left column). 
Shepherd teaches hydrogel membranes provided by dissolving functionalized HB-PNIPAM-van (100 mg) in 20 cm3, of which equals about 20 gm of water (See 22.3-22.6; reads on hydrogel wherein the water content is greater than 70% w/w, as recited in claim 37). 
Shepherd teaches a wound dressing comprising a hydrogel matrix, aqueous medium and a polymer conjugate of HB-PNIPAM-van or HB-PNIPAM-pmx (Abstract; p.259, left column, first para.; See 22.3-22.12; p.259; results, p.260; See entire document) (reads on claim 38).

All the claimed elements herein are known in the prior art and one skilled in the art could have combined the elements as claimed by known methods with no change in their respective functions, and the combination would have yielded predictable results to one of ordinary skill in the art at the time of the invention.
It would have been obvious for one of ordinary skill in the art to provide instantly claimed invention and one of ordinary skill would have had a reasonable expectation of success in producing the claimed invention. Therefore, in the absence of evidence to the contrary, the invention as a whole would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention, as evidenced by references.

Conclusions
No claim is allowed.

Contact Information
Any inquiry concerning this communication or earlier communications from the examiner should be directed to Thurman Wheeler (telephone number): (571)270-1307. The examiner can normally be reached on 11:00 a.m. – 7:00 p.m.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, David Blanchard can be reached on (571)272-0827. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system. Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only. For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.

/T.W./
/MATTHEW P COUGHLIN/     Primary Examiner, Art Unit 1626